803DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-2 and 4-5 are allowed.
Claims 3 and 6 are cancelled.  
The following is an examiner’s statement for reasons of allowance because the prior art of records such as (US 2015/0104167 A1) Giulio Bottari et al., in view of (US 2007/0031146 A1) Noboru Takachio et al.,; has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, A dispersion compensating system comprising: 
a core node and an access node that are connected through a ring network constituted of an optical fiber, the access node including: 
a delay measurement unit, including at least one central processing unit, configured to receive delay measurement signals from the core node to measure a delay between the core node and the access node; 
a dispersion compensation amount calculation unit, including at least one central processing unit, configured to calculate an amount of dispersion compensation to be applied to an optical burst signal prior to transmission to the ring network, based on the measured delay thus measured; and 

the delay measurement unit of the access node is configured to use, as the delay between the core node and the access node, a delay measured for time synchronization between the core node and the access node in discovery processing activated based on a new instance of the access node being connected to the ring network.
Regarding claim 4, A dispersion compensating method executed by a dispersion compensating system including a core node and an access node that are connected through a ring network constituted of an optical fiber, the access node including a delay measurement unit, a dispersion compensation amount calculation unit, and an inverse dispersion application unit, the dispersion compensating method comprising: 
receiving, by at least one central processing unit of the delay measurement unit, delay measurement signals from the core node to measure a delay between the core node and the access node; 
calculating, by at least one central processing unit of the dispersion compensation amount calculation unit, an amount of dispersion compensation to be applied to an optical burst signal prior to transmission to the ring network, based on the measured delay thus measured;
performing, by at least one central processing unit of the inverse dispersion application unit, pre-equalization on a waveform of the optical burst signal prior to the transmission, based on the calculated amount of 
using, by the delay measurement unit of the access node as the delay between the core node and the access node, a delay measured for time synchronization between the core node and the access node in discovery processing activated based on a new instance of the access node being connected to the ring network.
“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2010/0226244 A1) 	Masahiko Mizutani et al.
US 20050159914 A1	Sunden, Hironobu et al.
US 7933517 B2		Ye; Yinghua et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636